Exhibit 10.2
[ValueVision Letterhead]
November 17, 2010
NBC Universal, Inc.
30 Rockefeller Plaza
New York, New York 10112

          Re:   Amendment No. 2 to Trademark License Agreement

Ladies and Gentlemen:
     Reference is made to that certain Trademark License Agreement dated as of
November 16, 2000 between NBC Universal, Inc. (f/k/a National Broadcasting
Company, Inc.) (“NBC”) and ValueVision Media, Inc. (f/k/a ValueVision
International, Inc.) (“ValueVision”), as amended by Amendment No. 1 to Trademark
License Agreement dated March 28, 2007 (as amended, the “License Agreement”).
     For value received, the sufficiency of which is hereby acknowledged,
ValueVision hereby acknowledges and agrees that, effective as of the date
hereof:

1.   Term. Section 9.1 of the License Agreement is hereby amended by deleting
the first sentence thereof in its entirety and substituting in lieu thereof the
following sentence:       “The term of this Agreement (the “Term”) commences on
the date hereof and continues until May 15, 2012; unless termination occurs
earlier pursuant to Section 9.2 or 9.3. The Term may be further extended for an
additional 12 months on terms to be agreed by the parties and upon the mutual
written agreement of VV and NBC.”   2.   Consideration. As consideration for
entering into this Amendment No. 2 to the License Agreement, ValueVision shall
issue to NBC, on May 15, 2011, shares of common stock, par value $.01 per share
(“Common Stock”), of ValueVision in an amount equal to the quotient obtained by
dividing $4 million by the per share price of Common Stock equal to the average
closing price of the Common Stock as quoted on the Nasdaq Stock Market during
the six (6) months immediately preceding the date of issuance of such shares. As
promptly as practicable after the date of this Amendment No. 2 to the Trademark
License Agreement, ValueVision will take such actions as are necessary and
appropriate to provide NBC with one additional “demand” registration right
pursuant to an amendment of that certain Amended and Restated Registration
Rights Agreement, dated February 25, 2009 among ValueVision, NBC and GE Capital
Equity Investments, Inc. to register the shares of Common Stock issued in
connection with this Amendment No. 2 to the Trademark License Agreement.

 



--------------------------------------------------------------------------------



 



3.   Compliance with Standstill Agreement. ValueVision hereby represents that
the Board of Directors of ValueVision has taken all action necessary to permit
the transactions contemplated by this Amendment No. 2, including compliance with
the provisions of Section 4.01 of that certain Amended and Restated Shareholder
Agreement (the “Shareholder Agreement”), dated as of February 25, 2009, among
ValueVision, NBC and GE Capital Equity Investments, Inc., to allow NBC to
acquire or agree, offer seek or propose to acquire, or cause to be acquired,
Beneficial Ownership (as defined in the Shareholder Agreement) of any Common
Stock of ValueVision or any of its subsidiaries, or any options, warrants or
other rights (including, without limitation, any convertible or exchangeable
securities) to acquire any such Common Stock.   4.   Transition. NBC and
ValueVision hereby agree to enter into a transition agreement, on the terms and
subject to the conditions to be mutually agreed between NBC and ValueVision,
relating to the twelve (12) month period following the expiration of the Term.

     Except as set forth herein, the provisions of the License Agreement are and
shall remain in full force and effect.
     This letter shall be governed by and construed in accordance with the laws
of the State of New York, applicable to contracts executed and to be performed
entirely in such state.
     Please indicate your concurrence with the foregoing by signing where
indicated below.

            Best regards,

VALUEVISION MEDIA, INC.
      By:   /s/ Nathan E. Fagre         Nathan E. Fagre         Senior Vice
President & General Counsel             

Agreed to this 17th day
of November, 2010

            NBC UNIVERSAL, INC.
      By:   /s/ Jay Bockhaus         Jay Bockhaus         Senior Vice President,
Business Development             

 